DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel B. Schatz on 13 July, 2022
The application has been amended as follows: 
In claim 1, delete lines 11-12 and replace them with 
--a base of the second side foldable arm is positioned further from the front foldable arm than a base of the first side foldable arm is from the front foldable arm.--
Cancel claim 7
In claim 27, on line 3, deleted “leeway” and insert --movement--
Allowable Subject Matter
Claims 1,6,8-12,14 and 26-27 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a medical imaging device comprising; 
a rigid elongate member, 
a rigid distal member connected to the elongate member, the distal member comprising a front imager and first and second side imagers, 
a foldable circuit board inside the distal member, the circuit board comprising a front foldable arm connected to the front camera, and first and second side foldable arms connected to the first and second side cameras respectively, 
the foldable circuit configured to be inserted into the distal member in a foldable position, 
wherein a base of the second side foldable arm is positioned further from the front foldable arm than a base of the first side foldable arm is from the front foldable arm. 
Krivopisk et al. (US PGPUB 2014/0364691) teaches the above except for the positioning of the bases of the foldable arms. 
McKenna et al. (USPN 5,547,455) teaches the above except for the circuit board, and teaches side imagers staggered at different distances from a front imager. 
Levin et al. (US PGPUB 2016/0015258) teaches the above except that separate circuit boards are the relevant distances from one another. 
In obvious combination, the above prior art teaches the above, except for that a base of the second side foldable arm is positioned further from the front foldable arm than a base of the first side foldable arm is from the front foldable arm. 
In obvious combination, the cited art teaches the above device except for…
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKenna et al. (USPN 5,547,455)
Levin et al. (US PGPUB 2016/0015258)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795